Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
2.	The closest  art considered is previously cited Akselrod (US2018/0014747A1) and Arms et al (US2006/0213278A1) Akselrod teaches, a system for remote sensing of air gaps (Figs. 1A, 1B. Para. [0299]), the system comprising: a substrate (Figs. 1A, 1B. Para. [0308]; FIG. 4B, [0348]); a capacitor sensor array attached to the; substrate (Figs. 4A – 4E. Para. [0346]; FIG. 4B, [0348]), the capacitor sensor array comprising a plurality of capacitor sensors configured to measure an air gap (Figs. 4A – 4E. Para. [0353]); a transmit antenna (Fig. 1B, Para. [0300]) attached to the; substrate (Figs. 1A, 1B. Para. [0308]; FIG. 4B, [0348]); a microprocessor (Figs. 1B, Para. [0300]; Fig. 2A, Para. [0316]) attached to the; substrate and electrically connected to the transmit antenna and the capacitor sensor array (Fig. 1B. Para. [0300]), wherein the microprocessor is configured to switch on and off at least one capacitor sensor of the plurality of capacitor sensors (Fig. 10D, Para. [0381]), and wherein the microprocessor is further configured to process and transmit determined air gap measurements using the transmit antenna (Fig. 1B, Para. [0304]); and a; substrate (Figs. 1A, 1B. Para. [0308]; FIG. 4B, [0348]) and electrically coupling the capacitor sensor array, the transmit antenna, and the microprocessor (Fig. 1B. Para. [0300]); wherein the reference capacitor is a capacitor having a tunable capacitance (Fig. 3, Para. [0354]), and wherein, the reference capacitor is mechanically or electrically tunable based upon a size of an air gap to be measured (Fig. 3, Para. [0354])
3.	Analogous art, Arms et al teaches, a flexible hybrid electronic (FHE) substrate (Fig. 4a, Para. [0036]; Para. [0044]); attached to the FHE substrate (Fig. 4a, Para. [0036]); attached to the FHE substrate (Fig. 4a, Para. [0036]); attached to the FHE substrate (Fig. 4a, Para. [0036]); and a printed circuit (Fig. 4a, Para. [0036] circuit board 59) disposed on the FHE substrate (Fig. 4a, Para. [0044]); an alternating current (AC) signal generator attached to the FHE substrate (Fig. 4a, Para. [0036]); and a reference capacitor electrically connected to the AC signal generator and the capacitor sensor array. (Fig. 4a, Para. [0036].)
4.	The prior art does not teach or suggest alone, or in combination with the rest of the limitations in the claim, “a reference capacitor electrically connected to the AC signal generator and the capacitor sensor array, wherein the reference capacitor is a capacitor having a tunable capacitance, and wherein, the reference capacitor is mechanically or electrically tunable based upon a size of an air gap to be measured.”

Allowable Subject Matter
5.	Claims 1 – 7 and 9 – 21 allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art does not teach or suggest alone, or in combination with the rest of the limitations in the claim, “a reference capacitor electrically connected to the AC signal generator and the capacitor sensor array, wherein the reference capacitor is a capacitor having a tunable capacitance, and wherein, the reference capacitor is mechanically or electrically tunable based upon a size of an air gap to be measured.”
8.	Regarding claim 9, the prior art does not teach or suggest alone, or in combination with the rest of the limitations in the claim, “a reference capacitor attached to the FHE substrate and electrically connected between the signal generator and the capacitor sensor array, wherein the reference capacitor is mechanically or electrically tunable based upon a size of an air gap to be measured.”
9.	Regarding claim 16, the prior art does not teach or suggest alone, or in combination with the rest of the limitations in the claim, “tuning a reference capacitor electrically coupled to the capacitor sensor for a size of an air gap to be measured.”
10.	Claims 2 – 7 and 21 are allowable due to their dependencies on claim 1. Claims 10 and, 12 – 15 are allowable due to their dependencies on claim 9. Claim 11 is allowable due to its dependency on claim 10. Claims 17 – 20 are allowable due to their dependencies on claim 16.
11. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/LEE E RODAK/Primary Examiner, Art Unit 2868